Citation Nr: 1526196	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  13-30 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for migraine headaches, to include as secondary to service-connected disability.

2.  Entitlement to an effective date earlier than January 1, 2010, for additional benefits on behalf of the Veteran's minor son. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to April 1993.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 letter decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that added the Veteran's son as a dependent child, effective January 1, 2010.  It is also on appeal from an October 2010 rating decision that reopened the Veteran's claim for service connection for migraines, and denied it on the merits.  

Regardless of the October 2010 rating decision that reopened the Veteran's claim for service connection for migraines, the Board will adjudicate the initial issue of new and material evidence in the first instance, because this initial issue determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  

The Board observes that reliance upon a new etiological theory (that the Veteran's migraines are secondary to a service-connected left varicocele with infertility, and a service-connected mood disorder with major depressive-like episodes associated with left varicocele with infertility) is insufficient to transform the previously denied service connection claim into a separate and distinct, or new, claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997); but see Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (where a prior claim for service connection has been denied, and a current claim contains a different diagnosis (even one producing the same symptoms in the same anatomic system), a new decision on the merits is required.  The Veteran is still required to present new and material evidence in support of his claim for service connection for migraines

The issue of service connection for migraine headaches, to include as secondary to service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1993 rating decision denied service connection for migraines; the Veteran did not appeal that determination and it became final. 

2.  Evidence added to the record since the June 1993 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for migraines, to include as secondary to service-connected disability, and does raise a reasonable possibility of substantiating that claim

3.  A November 1994 rating decision resulted in a combined disability evaluation of 30 percent.  The corresponding November 1994 VA notice letter asked the Veteran for evidence of the birth of his son, such as a public record of birth, the church record of baptism showing the name and date of birth, or an official report of birth from a service department if the child was born while a parent was on active duty.  The record before the Board includes no response from the Veteran.  

4.  In December 2009, the RO received Declaration of Status of Dependents form (VA Form 21-686c) from the Veteran.

5.  The date of commencement of the additional benefits on behalf of the Veteran's minor son is January 1, 2010.


CONCLUSIONS OF LAW

1.  The June 1993 rating decision that denied service connection for migraines is final.  38 U.S.C.A. § 7105 (West 2014). 

2.  Evidence received since the June 1993 rating decision is new and material, and the claim for service connection for migraines, to include as secondary to service-connected disability, is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for an effective date earlier than January 1, 2010, for the additional benefits on behalf of the Veteran's minor son have not been met.  38 U.S.C.A. §§ 1115 , 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 3.204, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Board is reopening the claim for service connection for migraines, to include as secondary to service-connected disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with respect to the claim, such error was harmless and will not be further discussed.

Notice for the Veteran's earlier effective date claim was provided in the May 2013 statement of the case.  Thereafter, the RO readjudicated the issue in a December 2013 supplemental statement of the case (SSOC).  Moreover, the Veteran himself raised the issue of entitlement to an earlier date for the additional benefits on behalf of his minor son.  Thus, the Veteran had actual knowledge of the information and evidence necessary to substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Board also finds it significant that the Veteran has been represented by a service organization throughout the appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").

With regard to the duty to assist, the claim's file contains statements and correspondence from the Veteran to VA, correspondence from VA to the Veteran, and the transcript of an August 2014 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  Additional development, including the records from the Social Security Administration (SSA) requested in the Remand section below, would not have any bearing on the outcome of the earlier effective date claim.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to his claim.

Legal Analysis

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The United States Court of Appeals for Veterans Claims' (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

The June 1993 rating decision that denied service connection for migraines explained that the evidence failed to show a chronic condition.  Evidence of record at that time included the Veteran's service treatment records.  The Veteran did not appeal that determination and it became final.  

Evidence received since the June 1993 rating decision includes a September 2103 letter from the Veteran's treating VA psychologist that it was his strong opinion that, more likely than not, there was a strong interaction between the Veteran's left varicole and infertility, migraines and mood disorder.  These three conditions interacted and exacerbated each other.  A June 2014 private medical opinion notes that the Veteran's migraine was severe, and was worsened by anxiety and depression.  An August 2014 private medical opinion provides that the Veteran had a long standing history of migraines that escalated in frequency on 2009.  While the cause of the migraines could not be determined with 100 percent accuracy, the stress of the Veteran's infertility was a major cause.  

In addition, the report of a January 2013 VA examination, which states that the Veteran's migraines were not related to his varicocele, notes that if the Veteran was found to have depression or a related mental health condition due to his varicocele, then an opinion as whether the Veteran's migraines were due to the depression or other mental health condition might be appropriate.  

In this regard, the Veteran is service-connected for, among other disabilities, a left varicocele with infertility, and a mood disorder with major depressive-like episodes associated with left varicocele with infertility.  

The Board finds that these records constitute new and material evidence.  They are presumed credible for the purpose of reopening the Veteran's claim.  Kutscherousky, supra.  They are new documents that were not previously submitted to VA.  They are material because they are evidence that the Veteran has chronic migraines that are due to service or were caused or aggravated by service-connected disability.  Along with the other evidence of record, they also trigger VA's duty to obtain a medical opinion.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Shade, 24 Vet. App. at 110. 

Earlier Effective Date

The Veteran contends that in 1993 he provided a VA representative a copy of his minor son's birth certificate.  He also contends that he submitted his sons' social security number and birth certificate at least one other time since then.  The Veteran notes that he was in Germany in 1994 and did not receive a November 1994 VA letter asking for evidence of the birth of his son.  The Veteran asserts that he thought that the increase in compensation that occurred when his disabilities became 30 percent disabling included having his son on the award.  He did not learn that his son was not on his VA benefits until 2009 when he went to add his wife to his VA benefits.  

The relevant law provides that a veteran rated at not less than 30 percent shall be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

With regard to an appeal for additional compensation or pension for dependents, the effective date of an award will be the latest of the: (1) date of claim.  This term means the following, listed in their order of applicability: (i) date of veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise (ii) date notice is received of the dependent's existence, if evidence is received within one year of VA's request; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; (4) date of commencement of veteran's award.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b). 

Payment of monetary benefits based on an award or an increased award of compensation may not be made to an individual for any period before the first day of the calendar month following the month in which the award or increased award became effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.

In this case, in April 1993 VA received VA Form 21-526, Veteran's Application for Compensable or Pension.  The Veteran reported that his son was born in May 1989.  On the form, the son's name and date of birth are crossed out.  

A November 1994 rating decision resulted in a combined disability evaluation of 30 percent.  The corresponding November 1994 VA notice letter asked the Veteran for evidence of the birth of his son, such as a public record of birth, the church record of baptism showing the name and date of birth, or an official report of birth from a service department if the child was born while a parent was on active duty.  The record before the Board includes no response from the Veteran.  

The Veteran submitted an application to reopen the claim for service connection for migraines in December 2009, along with a VA Form 21-686c.  As a result, the April 2010 letter decision added the Veteran's dependent son to his award as a school child with a payment start date of January 1, 2010.  

Applying the relevant law to these facts, it is clear that an effective date prior to January 1, 2010, is not warranted for additional benefits on behalf of the Veteran's son.  38 C.F.R. §§ 3.31, 3.401(b).

The Board acknowledges the Veteran's contention that he did provide VA a birth certificate for his son in April 1993, as well as at least once again at a later date.  The implication is that VA lost the birth certificate or failed to associate it with the Veteran's claims file.  The Board, however, can base its decision solely on what is in the claims file, and the evidence of record fails to show that the required evidence of the birth of the Veteran's son was received by VA prior to December 2009.  

Moreover, the Court has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The Court has also specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in VA operations.  Id.  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  Under Mindenhall there is a presumption of regularity of the administrative process when there is a lack of clear evidence to the contrary.  In the instant case, again, the claims file does not reflect that VA received the required evidence of the birth of the Veteran's son prior to December 2009.  There is no clear evidence to the contrary to rebut the presumption of regularity of the RO's administrative process.  

In sum, the evidence demonstrates that the Veteran is not entitled to an effective date earlier than January 1, 2010, for additional benefits on behalf of his minor son.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for migraines, to include as secondary to service-connected disability, is granted; to this extent only, the appeal is granted.

Entitlement to an effective date earlier than January 1, 2010, for additional benefits on behalf of the Veteran's minor son is denied. 


REMAND

Inasmuch as the Veteran's claim for service connection for migraines, to include as secondary to service-connected disability, has been reopened, it must be considered de novo.  On review, the Board finds that it requires additional development.

During the hearing, the Veteran testified that because of his migraines he had been unable to work since May 2010, and had received SSA Disability benefits since that time.  The record includes a page of an undated SSA Notice of Award showing that the Veteran had been found disabled as of May 2010.  

The SSA award determination and records relied on by SSA are not before VA.  The Board finds that these records appear relevant to the Veteran's service connection claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The Court has interpreted the duty to assist to include requesting information and records from SSA which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight).  In addition, there are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The medical opinions addressed in the decision above raise the possibility that the Veteran's migraines were caused by active duty, or are proximately due to, the result of, or aggravated by service-connected disability.  Thus, the Board finds that a remand is also necessary in order for the RO to obtain a VA medical opinion.  See McLendon, supra; 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of all determinations either granting, denying or confirming an SSA award, as well as all medical and employment records relied upon in making the determinations.

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any migraines.  The claims file and copies of all pertinent records from the Veteran's eFolders must be made available to the examiner. 

Following a review of the relevant medical evidence in the claims file, the medical history (including the medical opinions set forth in the decision above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner should address: (a) whether it is at least as likely as not (50 percent or more likelihood) that any migraines that may be present are causally related to the Veteran's in-service 1989 diagnosis of noncommon migraines; and (b) whether it is at least as likely as not (50 percent or higher degree of probability) that any migraines that may be present are proximately due to, the result of, or aggravated by any service-connected disability, such as left varicocele with infertility, and mood disorder with major depressive-like episodes associated with left varicocele with infertility.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of migraines (i.e., a baseline) before the onset of the aggravation.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


